Citation Nr: 1431888	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-09 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from January 2005 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).


REMAND

The service treatment records show that the Veteran suffered a dislocated right shoulder in a fall from a bunk in February 2007.  A VA examiner in June 2010 found normal right shoulder examination, with no current residuals or complaints.  

On his VA Form 9 received in April 2011, the Veteran reported that he sometimes experiences right shoulder pain while sleeping on it, and that his shoulder fatigues and causes pain when he writes for more than a few minutes.  He believes that he has a current disability.  As the Veteran contends that he now has a current right shoulder disability that may be associated with the in-service injury, another examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any current right shoulder disability.  The entire claims file, including any electronic files, must be reviewed by the examiner.  

The examiner must record the entire history of the claimed disability, including the Veteran's account of symptomatology.  

The examiner must diagnose all right shoulder pathology, if any, specifically diagnosing or ruling-out degenerative joint disease and shoulder dislocation.  

As to each identified right shoulder disability, the examiner is to opine whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that the disability: (i) had onset in service or within one year of separation; or (ii) is related to military service or any event therein, including the February 2007 right shoulder dislocation.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

